. DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/19/2022.
Status of Rejections
The objections to the claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 3 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-2, 6-8 and 14 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (EP 3358043), hereinafter Hatano, in view of Carlson et al. (U.S. 2007/0261968), hereinafter Carlson, Kintrup et al. (U.S. 2014/0224666), hereinafter Kintrup, Hollinger et al. (“Electrohydrodynamic-Jet Deposition of Pt-Based Fuel Cell Catalysts”, ASME 2016 14th International Conference on Fuel Cell Science, Engineering and Technology), hereinafter Hollinger, and Krause et al. (U.S. Patent No. 3,906,122), hereinafter Krause.
Regarding claim 1, Hatano teaches an anode for electrolysis (see e.g. Paragraph 0061, lines 1-3, and Paragraph 0062, lines 1-2) comprising a metal base (see e.g. Paragraph 0027, lines 1-4); and a catalyst layer comprising ruthenium oxide, iridium oxide, titanium oxide and palladium oxide deposited on a surface of the metal base (see e.g. Paragraph 0026, lines 1-3, and Paragraph 0043, lines 1-3).
Hatano does not explicitly teach the oxides being in a ratio of 27:20:45:8 to 35:25:40:15 based on metal components of the oxides. Hatano does teach the Ru, Ir, Ti and Pd oxides preferably having respective molar amounts of 3-50 mol%, 5-40 mol%, 15-60 mol% and 5-75 mol% (see e.g. Paragraph 0041, lines 1-5, Paragraph 0042, and Paragraph 0043, lines 2-3 and 5-7), encompassing the 27-28 mol%, 20 mol%, 40-45 mol% and 8-12 mol% equivalents of the claimed ratios, as well as the ratio of components generally being chosen to improve chlorine generation efficiency and long-term durability of the electrode (see e.g. Paragraph 0041, lines 1-3). 
Carlson teaches an anode for electrolysis (see e.g. Abstract) comprising a catalyst layer including ruthenium, iridium, titanium and palladium oxides (see e.g. Paragraph 0011, lines 7-11), the ratio of ruthenium oxide to iridium oxide being 90:10-50:50, i.e. 9:1-1:1 (see e.g. Paragraph 0013), encompassing the claimed 27:20-35:25, i.e. 1.35:1-1.4:1, the ratio of both ruthenium and iridium oxides to palladium oxide being 95:5-60:40, i.e. 10:1-1.5:1 (see e.g. Paragraph 0014), encompassing the claimed (27+20):8-(35+25):15, i.e. 5.875:1-4:1, and the ratio of ruthenium, iridium and palladium oxides to titanium oxide being 10:90-60:40, i.e. 0.111:1-1.5:1 (see e.g. Paragraph 0012), encompassing the claimed (27+20+8):45-(35+25+15):50, i.e. 1.222:1-1.5:1. The electrode formed with these molar ratios provides improved lifetimes and low electrode potential, while maintaining  high current efficiency to produce hypochlorite concentrations of at least 8 g/L for brine solutions (see e.g. Paragraph 0014, lines 5-7, Paragraph 0021, lines 1-5, and Paragraph 0005, lines 7-10). Hatano also teaches the electrode being used for hypochlorite generation (see e.g. Hatano Paragraph 0001) and refers to a similar patent document which teaches an electrode for generating chlorine and hypochlorite including oxides of ruthenium, palladium and iridium and titanium, wherein the molar ratio of platinum group metal oxides to titanium oxide is 90:10 to 40:60, the molar ratio of ruthenium to iridium is 90:10 to 50:50, and the molar ratio of palladium oxide to ruthenium oxide and iridium oxide is 5:95 to 40:60 (see e.g. Hatano Paragraph 0004).
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar ratios of the oxides of Hatano to be in the ranges taught by Carlson as particular ratios which provide high current efficiency, low electrode potential and production of high hypochlorite concentrations of at least 8 g/L for brine solutions.
Hatano in view of Carlson, as combined above, does not explicitly teach the oxides being deposited via electrostatic spray deposition, only teaching that the base is coated with a coating solution and then heated (see e.g. Hatano Paragraph 0019).
Carlson further teaches the catalyst layer being formed by depositing a coating solution of precursors via methods useful for applying a liquid coating composition to a metal substrate such as electrostatic spray deposition (see e.g. Carlson Paragraph 0037, lines 1-6), followed by thermal decomposition of the precursors by heating (see e.g. Carlson Paragraph 0039, lines 1-4).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Carlson to be coated by electrostatic spray deposition as taught by Carlson as a known method useful for applying a liquid catalyst coating solution to a metal substrate.
Hatano in view of Carlson does not explicitly teach an amount of ruthenium metal per unit area (m2) on at least one surface of the metal base being 7.5 g or more, but does teach the anode being for chlorine generation (see e.g. Hatano Abstract).
Kintrup teaches an electrode for preparing chlorine by electrolysis (see e.g. Abstract) comprising a catalyst layer including a base metal oxide such as titanium oxide and one or more noble metal oxides such as Ru, Pd, and Ir (see e.g. Paragraph 0044, lines 1-7), wherein the loading of noble metals in the catalyst layer is preferably 0.1 to 30 g of noble metal per m2 area (see e.g. Paragraph 0043, lines 1-2). With the ratio of Ru+Ir: Pd and Ru:Ir being broadly 10:1-1.5:1 and 9:1-1:1, as taught by Carlson above (see e.g. Carlson Paragraphs 0013-0014), the loading of Ru would range from 0.045 to 16.2 g/m2, and the loading of Ru at the particularly claimed ratios would range from 0.047 to 14.7 g/m2, overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Hatano in view of Carlson to be provided with a noble metal loading of 0.1 to 30 g/m2, resulting in an amount of ruthenium of 0.045 to 16.2 g/m2 or 0.047 to 14.7 g/m2, as taught by Kintrup as a known suitable effective noble metal loading for a chlorine generating electrode including mixed noble and non-noble metal oxides.
Hatano in view of Carlson and Kintrup does not explicitly teach the catalyst layer being divided into a plurality of pixels and the uniform distribution of active material being indicated by a standard deviation of iridium compositions of the plurality of divided pixels of 0.35 mol% or less.
The standard deviation of iridium, which is a way to describe uniformity (see e.g. Paragraph 0027 of the instant specification), is a result-effective variable that effects the activity or lifetime of the anode (see e.g. Paragraphs 0048-0049 of the instant specification, also evidenced by Hollinger, see e.g. Page 1, Col. 2, lines 20-26). MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 
Hatano in view of Carlson and Kintrup teaches the coating being deposited using an electrostatic spray method (see e.g. Carlson Paragraph 0037, lines 1-6), which is the same base method used in the instant specification to achieve uniform distribution (see e.g. Paragraph 0017 of the instant specification).
Hollinger teaches that catalyst distribution can be controlled by the electro-spray coating process (see e.g. Page 1, Col.1, lines 1-11), and that uneven catalyst layer distribution lowers the electrode performance, i.e. activity (see e.g. Page 1, Col. 2, lines 20-26).
Krause teaches a method of applying an electroconductive paint coating to an anode (Abstract), comprising controlling a predetermined amount of the paint at a controlled uniform rate via an electrostatic spray gun (see e.g. Col. 1, lines 45-50). Delivering the paint at a steady and controllable rate ensures that the object is uniformly coated (see e.g. Col. 1, lines 21-24).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the uniformity of iridium in the catalytic layer taught by Hatano in view of Carlson and Kintrup through routine experimentation on the coating method to achieve the desired anode activity. 
Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed standard deviation of “0.35 mol% or less”. For example, splitting an electrode into two “pixels” with an iridium mol% difference of 0.35 or less would meet the claimed limitation, where four pixels of the same electrode could have a different standard deviation due to the increase in data points. Regardless, when optimizing uniformity of the catalyst as stated above, the standard deviation of any arbitrary pixel number/size would be reduced.
Regarding claim 2, Hatano in view of Carlson, Kintrup, Hollinger and Krause does not explicitly teach the standard deviation of the iridium compositions being 0.2 mol% or less. However, as stated above, the standard deviation of the iridium in the catalyst layer is a result-effective variable that can be optimized through routine experimentation on the coating method (see MPEP § 2144.05 II as cited above). 
Regarding claim 6, Hatano in view of Carlson, Kintrup, Hollinger and Krause teaches the catalyst layer further comprising niobium oxide (see e.g. Hatano Paragraph 0043, lines 3-5).
Regarding claim 7, Hatano teaches an anode for electrolysis (see e.g. Paragraph 0061, lines 1-3, and Paragraph 0062, lines 1-2) comprising a sandblasted metal base having irregularities on a surface thereof (see e.g. Paragraph 0027, lines 1-4, and Paragraph 0028, lines 1-2); and a catalyst layer comprising ruthenium oxide, iridium oxide, titanium oxide and palladium oxide deposited on the surfaces of the metal base having irregularities (see e.g. Paragraph 0026, lines 1-3, and Paragraph 0043, lines 1-3).
Hatano does not explicitly teach the oxides being in a ratio of 27:20:45:8 to 35:25:40:15 based on metal components of the oxides, wherein the anode, when used for brine electrolysis, has reduced overvoltage and generates 8 g/l or more of hypochlorite. Hatano does teach the Ru, Ir, Ti and Pd oxides preferably having respective molar amounts of 3-50 mol%, 5-40 mol%, 15-60 mol% and 5-75 mol% (see e.g. Paragraph 0041, lines 1-5, Paragraph 0042, and Paragraph 0043, lines 2-3 and 5-7), encompassing the 27-28 mol%, 20 mol%, 40-45 mol% and 8-12 mol% equivalents of the claimed ratios, as well as the ratio of components generally being chosen to improve chlorine generation efficiency and long-term durability of the electrode (see e.g. Paragraph 0041, lines 1-3). 
Carlson teaches an anode for electrolysis (see e.g. Abstract) comprising a catalyst layer including ruthenium, iridium, titanium and palladium oxides (see e.g. Paragraph 0011, lines 7-11), the ratio of ruthenium oxide to iridium oxide being 90:10-50:50, i.e. 9:1-1:1 (see e.g. Paragraph 0013), encompassing the claimed 27:20-35:25, i.e. 1.35:1-1.4:1, the ratio of both ruthenium and iridium oxides to palladium oxide being 95:5-60:40, i.e. 10:1-1.5:1 (see e.g. Paragraph 0014), encompassing the claimed (27+20):8-(35+25):15, i.e. 5.875:1-4:1, and the ratio of ruthenium, iridium and palladium oxides to titanium oxide being 10:90-60:40, i.e. 0.111:1-1.5:1 (see e.g. Paragraph 0012), encompassing the claimed (27+20+8):45-(35+25+15):50, i.e. 1.222:1-1.5:1.The electrode formed with these molar ratios provides improved lifetimes and low electrode potential, i.e. overvoltage, while maintaining  high current efficiency to produce hypochlorite concentrations of at least 8 g/L for brine solutions (see e.g. Paragraph 0014, lines 5-7, Paragraph 0021, lines 1-5, and Paragraph 0005, lines 7-10). Hatano also teaches the electrode being used for hypochlorite generation (see e.g. Hatano Paragraph 0001) and refers to a similar patent document which teaches an electrode for generating chlorine and hypochlorite including oxides of ruthenium, palladium and iridium and titanium, wherein the molar ratio of platinum group metal oxides to titanium oxide is 90:10 to 40:60, the molar ratio of ruthenium to iridium is 90:10 to 50:50, and the molar ratio of palladium oxide to ruthenium oxide and iridium oxide is 5:95 to 40:60 (see e.g. Hatano Paragraph 0004).
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar ratios of the oxides of Hatano to be in the ranges taught by Carlson as particular ratios which provide for high current efficiency, low electrode potential/overvoltage and production of high hypochlorite concentrations of at least 8 g/L for brine solutions.
Hatano in view of Carlson, as combined above, does not explicitly teach the oxides being deposited via electrostatic spray deposition, only teaching that the base is coated with a coating solution and then heated (see e.g. Hatano Paragraph 0019).
Carlson further teaches the catalyst layer being formed by depositing a coating solution of precursors via methods useful for applying a liquid coating composition to a metal substrate such as electrostatic spray deposition (see e.g. Carlson Paragraph 0037, lines 1-6), followed by thermal decomposition of the precursors (see e.g. Carlson Paragraph 0039, lines 1-4).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Carlson to be coated by electrostatic spray deposition as taught by Carlson as a known method useful for applying a liquid catalyst coating solution to a metal substrate.
Hatano in view of Carlson does not explicitly teach an amount of ruthenium metal per unit area (m2) on at least one surface of the metal base being 7.5 g or more, but does teach the anode being for chlorine generation (see e.g. Hatano Abstract).
Kintrup teaches an electrode for preparing chlorine by electrolysis (see e.g. Abstract) comprising a catalyst layer including a base metal oxide such as titanium oxide and one or more noble metal oxides such as Ru, Pd, and Ir (see e.g. Paragraph 0044, lines 1-7), wherein the loading of noble metals in the catalyst layer is preferably 0.1 to 30 g of noble metal per m2 area (see e.g. Paragraph 0043, lines 1-2). With the ratio of Ru+Ir: Pd and Ru:Ir being broadly 10:1-1.5:1 and 9:1-1:1, as taught by Carlson above (see e.g. Carlson Paragraphs 0013-0014), the loading of Ru would range from 0.045 to 16.2 g/m2, and the loading of Ru at the particularly claimed ratios would range from 0.047 to 14.7 g/m2, overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Hatano in view of Carlson to be provided with a noble metal loading of 0.1 to 30 g/m2, resulting in an amount of ruthenium of 0.045 to 16.2 g/m2 or 0.047 to 14.7 g/m2, as taught by Kintrup as a known suitable effective noble metal loading for a chlorine generating electrode including mixed noble and non-noble metal oxides.
Hatano in view of Carlson and Kintrup does not explicitly teach the catalyst layer being divided into a plurality of pixels and the uniform distribution of active material being indicated by a standard deviation of iridium compositions of the plurality of divided pixels of 0.35 mol% or less.
The standard deviation of iridium, which is a way to describe uniformity (see e.g. Paragraph 0027 of the instant specification), is a result-effective variable that effects the activity or lifetime of the anode (see e.g. Paragraphs 0048-0049 of the instant specification, also evidenced by Hollinger, see e.g. Page 1, Col. 2, lines 20-26). MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 
Hatano in view of Carlson and Kintrup teaches the coating being deposited using an electrostatic spray method (see e.g. Carlson Paragraph 0037, lines 1-6), which is the same base method used in the instant specification to achieve uniform distribution (see e.g. Paragraph 0017 of the instant specification).
Hollinger teaches that catalyst distribution can be controlled by the electro-spray coating process (see e.g. Page 1, Col.1, lines 1-11), and that uneven catalyst layer distribution lowers the electrode performance, i.e. activity (see e.g. Page 1, Col. 2, lines 20-26).
Krause teaches a method of applying an electroconductive paint coating to an anode (Abstract), comprising controlling a predetermined amount of the paint at a controlled uniform rate via an electrostatic spray gun (see e.g. Col. 1, lines 45-50). Delivering the paint at a steady and controllable rate ensures that the object is uniformly coated (see e.g. Col. 1, lines 21-24).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the uniformity of iridium in the catalytic layer taught by Hatano in view of Carlson and Kintrup through routine experimentation on the coating method to achieve the desired anode activity. 
Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed standard deviation of “0.35 mol% or less”. For example, splitting an electrode into two “pixels” with an iridium mol% difference of 0.35 or less would meet the claimed limitation, where four pixels of the same electrode could have a different standard deviation due to the increase in data points. Regardless, when optimizing uniformity of the catalyst as stated above, the standard deviation of any arbitrary pixel number/size would be reduced.
Regarding claims 8 and 14, Hatano in view of Carlson, Kintrup, Hollinger and Krause teaches the metal base comprising titanium, tantalum, zirconium or an alloy thereof (see e.g. Hatano Paragraph 0027, lines 3-4).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/19/2022, with respect to the rejection(s) of amended claim(s) 1 and 7 under Carlson in view of Hollinger and Krause, particularly regarding the amount of ruthenium per area on a surface of the metal base, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatano in view of Carlson, Kintrup, Hollinger and Krause.
 On page 7, Applicant argues that the standard deviation of iridium is not achieved merely by using electrostatic spraying deposition ang therefore would not be easily derived from the teaching of Carlson of using electrostatic spraying. This is not considered persuasive. Though Carlson only teaches the use of electrostatic spraying for coating, Hollinger teaches that distribution of a catalyst active components can be improved using electrostatic spray deposition (see e.g. Hollinger Page 1, Col.1, lines 1-11), as well as uniformity of catalyst distribution affecting electrode activity (see e.g. Hollinger Page 1, Col. 2, lines 20-26), and Krause teaches the control of electrostatic spray deposition parameters to achieve a more uniform coating, particularly delivering the coating at a steady and controllable rate (see e.g. Krause Col. 1, lines 21-24 and 45-50). Paragraphs 0046-0047 of the instant specification similarly describes the rate of the electrostatic spray being controlled to achieve the claimed standard deviation. The more uniform distribution of the catalyst, as indicated by the decreased standard deviation of the iridium composition, would therefore be optimizable through routine experimentation on the coating method to achieve the desired anode activity (see MPEP § 2144.05 II as cited above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pastacaldi et al. (U.S. Patent No. 5,679,225) discloses an anode for electrolyzing aqueous alkali metal salt solutions comprising a coating including platinum, iridium oxide and tin oxide, wherein the components are preferably distributed homogeneously in the coating, meaning that their relative concentrations are substantially identical or do not diverge by preferable more than 1% between any two points in the coating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.J./Examiner, Art Unit 1795                                           

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795